BAKES, Judge
Pro Tem., concurring in part and dissenting in part:
I concur in Part IB of the Court’s opinion regarding the analysis of I.C. §§ 18-4001 and 18-4003, relating to the charge of second degree murder by torture. Part IB should clarify the distinction between first and second degree murder by torture, and the elements necessary to constitute those two different offenses.
However, contrary to the majority, I would reject the appellant’s claim on appeal that the trial court erred in failing to instruct on the theory of second degree torture murder. I believe the case of State v. Eastman, 122 Idaho 87, 831 P.2d 555 (1992), precludes appellant Tribe from asserting that the trial court committed error in not giving a second degree murder by torture instruction. As the Eastman case states, “It is incumbent upon the defendant to submit a requested instruction or in some other manner apprise the trial court of the specific instructions requested.” 122 Idaho at 90, 831 P.2d at 558. The record shows that, while the defendant Tribe did originally ask for such a second degree murder by torture instruction, when the second degree torture murder language, ie., “prolonged acts of brutality,” was stricken from the information at Tribe’s request, he told the trial court that *730he was withdrawing any request for a second degree murder by torture instruction.
When the defendant moved to strike out the second degree murder by torture language—“inflicting extreme and prolonged acts of brutality”—the prosecutor stated that he amended the information “primarily in response to the defendant’s motion to strike, and I think this amended information clears it up.” As a result, the prosecutor advised the court and defense counsel that, “I did strike all of the business with second degree by torture.” The defense counsel then acknowledged that, “The second degree murder by torture language is stricken, and I move to strike the words here the last line, ‘Fists and hands.’ That seems redundant to me, and surplusage.”
Thereafter, the defense counsel stated: MR. HAYNES [defense counsel]: I have some proposed instructions here, Your Honor, and I said they would accompany my motion, and here they are. I lodge them with the court at this time.
THE COURT: All right.
MR. HAYNES: I have withdrawn my proposed second degree murder instruction, because I’m not sure what I want to propose now, if the court will let us do that.
At the end of the trial, at the jury instruction conference, the defendant then submitted a standard second degree murder instruction, not a second degree murder by torture instruction. (See Defense Proposed Instruction 18, attached.) That is the only requested defense instruction on second degree murder in the record. The trial court did give a standard second degree murder instruction. Having withdrawn the earlier second degree murder by torture instruction, and then having requested a standard second degree murder instruction, I think the Eastman case holds that Tribe is now precluded from claiming error by the failure of the trial court to give a second degree murder by torture instruction. State v. Stuart, 110 Idaho 163, 169-170, 715 P.2d 833, 839-840 (1986); State v. Lopez, 100 Idaho 99, 593 P.2d 1003 (1979).
As to Part III of the Court’s opinion, the record on appeal is unclear whether or not the understanding was merely that the state would not request the death penalty, or whether parties and the trial judge had agreed that the death penalty would not be imposed. In either event, I do not believe that it was error for the trial judge to advise the jury that the death penalty would not be involved in this case.
As the Court’s opinion points out, the prosecution and the defendant can enter into a plea bargain agreement to plead guilty to first degree murder upon condition that the death penalty would not be imposed, and the trial court could approve such a plea bargain agreement and, upon entry of the guilty plea, would be bound not to impose the death penalty. I see no reason why the parties cannot agree in advance that, even though the question of guilt or innocence will be submitted to the jury, the parties could enter a similar agreement which, if approved by the trial court, would be equally valid and would not be erroneous. Nor do I believe that a trial court errs if, on its own initiative, it concludes prior to trial that it will not impose the death penalty and so advises the jury.
I would affirm the judgment of the district court in this case.
REINHARDT, J. Pro Tern., concurs.
*731INSTRUCTION NO._18_
[[Image here]]